DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendments of 03/20/2019 have been entered in full. Claims 1-3, 5-19, 23, and 41 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-17, 23, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160008447 (Hacohen) taken together with 20060194318 (Shankar) and US 20120328662 (Karlsson-Parra).
Hacohen discloses a method for identifying a cancer specific point-mutation and a peptide comprising the mutation, and verifying whether or not the peptide binds to MHC molecules and is able to activate T cells [0006-0008]. The ability to activate T cells is confirmed by stimulating the T cells in the presence of the peptide and autologous dendritic cells [0182], as in the ‘identifying’ steps of claim 1. The method may also include computer-assisted prediction of T-cell epitopes [0059], as in claim 7, and sequence to identify mutated sequences (FIG. 5, FIG. 7], as in claim 11. The mutant peptide may be about 8-10 or about 8-50 amino acids in length, or various intermediate sizes all of which overlap with the lengths recited in claims 3, 5, and 6 [0100]. Hacohen teaches loading of cells with tandem minigenes encoding multiple peptides [0154], as in claims 8 and 9. Hacohen teaches maturation of antigen-presenting 
Hacohen does not specifically teach dendritic cells differentiated from monocytes as the origin of the cells to be pulsed with the identified peptides, as recited in claim 1. Like Hacohen, Shankar teaches the use of antigen-loaded dendritic cells to activate T cells [0076-0078]. The dendritic cells are obtained by contacting monocytic precursors with GM-CSF, IL-4, both GM-CSF and IL-4, IL-13, or IL-15 [0014-0015]. The dendritic cells express CD80, CD86, CD83, HLA-DR (FIG.1, FIG. 2), IL-12p70 (FIG.6), and TNF [0011]. Thus, although Shankar is silent with respect to additional molecules recited in claims 14 and 15, the cells are indistinguishable on the basis of the markers disclosed in both Shankar and the instant disclosure.
Further with regard to maturation of dendritic cells, it is noted that Karlsson-Parra teaches the combination of poly-I:C, resiquimod (R848) and IFN-) recited in claims 12 and 13 [0012]. The matured cells express high levels of IL-12 and TNF [0021].
In view of Shankar and Karlsson-Parra, it is clear that methods of differentiating and maturing dendritic cells from monocytic precursors were well known and routine in the art prior to the time the instant application was filed. Therefore, the use of dendritic cells derived from monocytes as the as the origin of the cells to be pulsed with antigenic peptides, as in claim 1, and the further maturation steps recited in claim 1 and the dependent claims, are obvious variations of the method disclosed in Hacohen.
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160008447 (Hacohen), 20060194318 (Shankar), and US 20120328662 (Karlsson-Parra) as applied to claims 1, 16, and 17 above, and further in view of US 9567567 (Kirkin) and US 20170224797 (Popescu)
As noted above, the method of obtaining mature dendritic cells capable of stimulating T cells specific for tumor-specific mutated amino acid sequences, and the formulation of such cells into compositions for therapeutic administration, i.e. the method and compositions of claims 1, 16, and 17, is obvious in view of Hacohen, Shankar, and Karlsson-Parra. The cited references do not teach formulation of the dendritic cells with T cells, as recited in claim 18 and 19.
Compositions and method for cell therapy by administration of either dendritic cells or tumor-reactive T cells are separately known in the prior art. Popescu teaches that cell-based therapeutic components may be in the form of dendritic cell DC therapies in which DC are removed from a patient, activated with a cytokine mixture and loaded with antigen in vitro and then returned to the patient, or isolating T lymphocytes which have infiltrated the patient's tumor (TIL), expanding them in vitro and re-infusing them in the same patient, or Chimeric Antigen Receptor-modified T cell (CAR-T) therapies in which T cells are typically removed from a patient, modified with a vector that encodes a chimeric receptor targeting a cell surface molecule on the patient's tumor cells and then re-infused in the same patient [0016]. Therefore, the presently claimed compositions and could be readily derived because “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). Kirkin provides an example wherein antigen-presenting dendritic cells are combined activated T lymphocytes, which inherently comprise and endogenous TCR, to create a single composition comprising both types of cell (claim 14). The combination is administered in a method of treating cancer (claim 15).  It would be likewise obvious to make and use a composition that combines dendritic cells prepared according to the method of pending claim 1, as suggested in Hacohen, Shankar, and Karlsson-Parra with any of the recited types of T cells that can be activated by the dendritic cells.
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C GAMETT. Ph.D., whose telephone number is (571)272-1853.  The examiner can normally be reached on M-W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 5712722911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL C GAMETT/Primary Examiner
Art Unit 1647